DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
Claim amendments of 6/23/2021 are entered and the claim objections are withdrawn in light of the amendments.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The previous rejection has been maintained and has been reorganized for better clarity.
Claims 1, 3, 7, 10-11, and 18-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall et al., Light Directed Electrophoretic Deposition for Additive Manufacturing: Spatially Localized Deposition Control with Photoconductive Counter Electrodes, 654 Key Eng. Mat’ls. 261 (2015) [hereinafter Pascall] in view of at least one of:
(A) Jørgensen et al., W.O. Int’l Pub. No. 2016/124634 A1 [hereinafter Jorgensen] and Pascall/Qian et al., Light-Directed Electrophoretic Deposition: A New Additive Manufacturing Technique for Arbitrarily Patterned 3D Composites, 26 Adv. Mater. 2252 (2014) (this reference is named after its second inventor to avoid confusion with the first reference) [hereinafter Qian], 
(B) Fan et al., U.S. Patent App. Pub. No. 5,474,719 [hereinafter Fan], or/and
(C) Melcher et al., U.S. Patent No. 4,217,183 [hereinafter Melcher] and Qian. 
Claim 1. The parentheses within the following recited claims indicate the prior art's teachings.
I. Pascall
A method for fabricating a three-dimensional (3D) product (3D additive manufacturing which would make a product; Pascall title, abstract, p. 261, fig. 1(b)) of different materials (“multiple materials (ceramic and metallic) deposited”; Pascall p. 262 para. 1), comprising: 
positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a photoconductive electrode (photoconductive counter electrode opposite from the deposition electrode in a cell; Pascall abstract, p. 262 para. 2, p. 264 para. 2, p. 265 para. 3, fig. 1(b)); 
directing light onto the photoconductive electrode in a pre-defined first pattern (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)) while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode electrodes (voltage applied; Pascall p. 264 last para., fig. 1(b)), whereby particles from a solution in the bath are deposited to form a first layer on the deposition electrode according to the pre-defined first pattern (particles deposited; Pascall p. 264 paras. 2-4, fig. 1(b)); and 

changing or maintaining a composition of the solution in the bath (gradients “can be built into parts by changing the composition of the deposition suspension during the course of the deposition”; Pascall p. 261 paras. 3-4, fig. 1(b)), 
moving the moveable deposition electrode in a z direction in steps about equal to a thickness of each deposited layer after deposition of the respective layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distanceIL-13109B/LLNLP164A -34- from the photoconductive electrode (deposition electrode withdrawn at the same rate as the deposition rate; Pascall p. 265 para. 3), and
directing light onto the photoconductive electrode (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)). 
II. Moving Light & another pre-defined pattern limitations
The moving light limitation and the another pre-defined pattern limitation are taught by at least one of the following sets: (A) Jorgensen & Qian, (B) Fan, or/and (C) Melcher & Qian.
A. Jorgensen & Qian
1. Moving Light - Jorgensen
Pascall does not explicitly teach a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in a pre-defined pattern determined by a layer of a three-dimensional (3D) model.
Pascall teaches the use of a light which is depicted as stationary. Pascall fig. 1.
Jorgensen teaches building a 3D object layer-by-layer. Jorgensen abstract, p. 1 ll. 1-5. 
Jorgensen teaches a method comprising using a light projector 701 which moves in X-Y directions 702 and 704. Jorgensen p. 4 l. 38 – p. 5 l. 8, fig. 7. Jorgensen teaches the light projector 402 providing a light beam 403 which is controlled by a synchronization signal 401 provided by the motor controller. Jorgensen p. 4 ll. 18-30, fig. 4.
Jorgensen further teaches that using static projected light has its limitations. Jorgensen p. 1 ll. 12-37, fig. 2. On the other hand Jorgensen teaches that moving the light projector has advantages over static projected light. First, the resolution may be enhanced. Jorgensen p. 1 ll. 31-37, p. 3 ll. 1-8, fig. 2. Second, the building area is no longer limited by the image size. Jorgensen p. 2 ll. 14-23, ll. 31-34. Third, the building speed will increase. Jorgensen p. 2 ll. 25-30. Fourth, the area may be increased by adding another increment to the y-axis. Jorgensen p. 2 ll. 31-34.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with static light with Jorgensen’s moving light method in order to (1) enhance 
2. Another pre-defined pattern - Qian
Pascall does not explicitly teach “in a pre-defined second pattern that is different than the pre-defined first pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby particles from the solution in the bath are deposited to form another layer above the deposition electrode according to the pre-defined second pattern.” 
 A person having ordinary skill in the art would have understood the disclosure of Pascall to have some manner of achieving the disclosed 3D additive manufacturing process. 
Qian teaches a light-directed deposition method comprising changing the solution and changing the applied light pattern and applying a voltage. Qian title, pp. 2252-2253, fig. 1. This accomplishes depositing another material in a different location within the same layer and can be repeated to build subsequent layers to form an arbitrarily patterned 3D composite. Id. The two depositions are done within the same chamber. Qian p. 2253 right col, fig. 1.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Qian’s method comprising changing the solution and changing the applied light pattern in order to deposit another material in a different location within the same layer and/or build subsequent layers in order to form an arbitrarily patterned 3D composite.
B. or Fan

Pascall teaches the use of a photomask. Pascall p. 265 para. 4, figs. 1, 4.
Fan teaches a method comprising using a radiation source 100 and a scanning assembly 120 with a Y direction scan motor 128 with a Y direction scan mirror 122 along with an X direction scan motor 126 with an X direction scan mirror 124. Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a. Fan teaches the mechanism produces a scanned beam 102”. 
Fan teaches the method further comprises using a computer assembly 130 which takes a CAD object data, which the computer assembly 130 then slices into cross-sections, hence making pre-defined patterns which can be different from each other. Fan col. 16 l. 37 – col. 17 l. 40, figs. 1-2A. Computer assembly 130 then has the platform 244 move down a distance substantially equal to the cross-section thickness. Id. Computer assembly 130 then directs the scan assembly 120 to scan out the X-Y cross-section of the object to be formed. Id. A person having ordinary skill in the art would have recognized this to be a suitable method to implement a 3D object design and would have automated a system.
Fan teaches that radiation may be applied with either a photomask or a scanning focused radiation beam. Fan col. 8 ll. 33-67. Thus a person having ordinary skill in the art would 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Fan’s computer assembly in order to implement an object design or/and automate the system. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s photomask with Fan’s method comprising a scanned beam to yield the predictable result of having a suitable means of radiation. 
C. or Melcher & Qian
		1. Moving Light – Melcher
Pascall does not explicitly teach a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in a pre-defined pattern determined by a layer of a three-dimensional (3D) model.
Melcher teaches using an electromagnetic radiation in the visible spectrum to form a beam 26 which may be manipulated by a scanning mirror 30. Melcher col. 3 ll. 23-39, figs. 1-2. The figures denotes the scanning mirror 30 may be adjusted in an X-Y plane by the directions of two arrows. Id. This allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. Melcher taught that “arbitrary patterns may be plated,” in order to plate the arbitrary pattern the pattern would have been pre-defined. Melcher col. 1 ll. 22-28. Melcher further teaches that using a mask in the background art was time consuming and increased 
A person having ordinary skill in the art would have recognized that making a new mask to form each one of Pascall’s layers would have been time-consuming.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pascall’s method with Melcher’s method to move the light in the X-Y plane in order to save time and costs.
2. Another pre-defined pattern - Qian
Pascall does not explicitly teach “in a pre-defined second pattern that is different than the pre-defined first pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby particles from the solution in the bath are deposited to form another layer above the deposition electrode according to the pre-defined second pattern.” 
However, this limitation is rejected under Qian for similar reasons used in the Jorgensen & Qian rejection. See supra claim 1 rejection § II(A)(2).

Claim 3. The aforementioned prior art teaches a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction (rejected for the reasons stated in the claim 1 rejection).



Claim 10. Pascall does not explicitly teach a method as recited in claim 1, further comprising moving the deposition electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction.
Melcher teaches that not only may the beam 26 move but also the cathode 14 may be moved in an X-Y plane. Moving the cathode 14 allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. A person having ordinary skill in the art would have recognized that combining this with a moving beam would have added a backup mechanism just in case the beam movement stopped working or/and would have added flexibility to a system.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Melcher’s moving the deposition electrode in the X-Y plane in order to have a backup X-Y movement mechanism or/and add flexibility.

Claim 11. The aforementioned prior art teaches the method as recited in claim 1, wherein directing light onto the photoconductive electrode comprises directing the light on a single spot of a fixed photoconductive electrode (Jorgensen’s beam would have been See Jorgensen fig. 4, Fan fig. 1, Melcher col. 6 ll. 21-59, figs. 1-2, see also claim 1 rejection.   

Claim 18. The aforementioned prior art teaches a method as recited in claim 1, wherein moving the light includes using a mirror in a pre-defined pattern (Fan teaches a Y direction scan mirror 122 with X direction scan mirror 124; Melcher teaches a scanning mirror 30). See claim 1 rejection, Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a, Melcher col. 3 ll. 23-39, figs. 1-2.

Claim 19. This limitation in this claim is taught by Pascall and either (I) Fan or (II) Jorgensen.
I. Pascall and Fan
The aforementioned prior art teaches a method as recited in claim 1, wherein directing light includes locating a position on the photoconductive electrode and directing light onto the located position on the photoconductive electrode and directing light onto the located position (computer assembly 130 controls “the motion of scanning beam 102" by means of scan assembly 120 through scanner communication line 132” to produce the cross-section of a three-dimensional object, in order to produce the three-dimensional object Fan’s computer assembly 130 would then locate a position on the target surface in order to shine the beam on, in Pascall’s case the target surface would be the photoconductive electrode; Fan col. 13 l. 15 – 
II. or Pascall and Jorgensen
Pascall teaches “on the photoconductive electrode.” Id. 
Jorgensen alternatively teaches “directing light includes locating a position on the photoconductive electrode and directing light onto the located position on the photoconductive electrode and directing light onto the located position.”
Jorgensen teaches a method using a PC 607 which controls the light motion and takes multiple 1 pixel wide images of a large image 303 and will then move the light in the x direction 702 while turning on the light where the printing is wanted and then shifting in the y direction 704 to print out the next x direction. Jorgensen p. 4 l. 11 - p. 5 l. 1-8, figs. 3 and 6-7. Jorgensen’s method would locate a position and then light the target surface in order to print the desired images.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method comprising using a mirror with Jorgensen’s method comprising using a PC in order to have a controlled system which prints the desired images.

Claims 4-6 and 12-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least Jorgensen & Qian, Fan, or/and Melcher & Qian as applied to claim 1 above, and further in view of Higuchi, U.S. Patent App. Pub. No. 2017/0073830 A1 or Andou et al., JP H06-299390 A. An English abstract and machine translation were used for Andou et al. [hereinafter Andou].
Claim 4. Pascall does not explicitly teach a method as recited in claim 1, comprising after moving the deposition electrode in the z direction, moving a moveable photoconductive electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction. IL-13109B/LLNLP164A - 35 -  
However, Pascall does state the photoconductive electrode is time consuming to fabricate. Pascall p. 266 para. 4.
I. Higuchi
Higuchi teaches moving an anode (i.e. counter electrode) along an XY plane in order to form a predetermined pattern. Higuchi [0091], [0095]-[0096], claim 10, fig. 7. Higuchi teaches the anode is smaller than the cathode. Higuchi fig. 7. Higuchi teaches this allows the area of the anode portion 12 to be decreased and thus reducing the “time required for designing and manufacturing the anode portion 12.” Higuchi [0099], fig. 7.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Higuchi’s moving anode in order to decrease the size of the anode and reduce the “time required for designing and manufacturing the anode.”
Because both the counter electrode/photoconductive electrode and light would move to form the desired pattern, the light would “follow the movement of the photoconductive electrode” as claimed.
II. or Andou
Andou teaches moving a counter electrode 3 with a three-dimensional scanner 10. Andou abstract, [0013], [0016], [0021], fig. 1. This allows for the counter electrode 3 to be moved to any position relative to a workpiece to form any pattern. Andou [0008], [0013], fig. 1. Andou teaches the counter electrode has a minute tip which, coupled with the positioning, allows for microprocessing. Andou [0008], fig. 2.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the aforementioned prior art’s counter electrode to be minute and be moved in at least two dimensions and coordinate the movement with the mechanism in order to allow for microprocessing.
Because both the counter electrode/photoconductive electrode and light would move to form the desired pattern, the light would “follow the movement of the photoconductive electrode.”

Claim 5. The aforementioned prior art teaches (claim 5) a method as recited in claim 4, wherein directing light on the photoconductive electrode includes the light following the movement of the photoconductive electrode (both the counter electrode/photoconductive electrode and light would move in synchrony to form the desired pattern, thus the light would “follow the movement of the photoconductive electrode” with the light executing the pre-defined pattern). See claims 1 & 4 rejections.  

 The aforementioned prior art teaches a method as recited in claim 4, wherein directing light onto the photoconductive electrode includes moving the light according to the movement of the photoconductive electrode and applying the light onto the photoconductive electrode in a pre-defined pattern (the counter electrode/photoconductive electrode and light would move in synchrony to form the desired pattern, thus the light would move according to the movement of the photoconductive electrode). See claims 1 & 4-5 rejections.  
Alternatively or in addition to, Melcher teaches that the voltage is synchronized with the light which allows plating only where the laser was applied and at other times the voltage is turned off to reduce background plating. See Melcher col. 4 ll. 25-50, figs. 1-2
Alternatively or in addition to, Jorgensen shows that the light projector 402 moves across the whole width of the light sensitive material 405 while selectively applying light beam 403, this shows there are times the light projector 402 was moved without forming the pre-defined pattern. Jorgensen p. 4 ll. 18-22, fig. 4.
A person having ordinary skill in the art would have recognized there are situations where the light is not in place to create the pattern such as during startup, thus a person having ordinary skill in the art would have recognized that the light would have to have been moved into place before the pattern is applied.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by moving the light and the photoconductive electrode into place before applying 
Furthermore or alternatively, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04(IV)(C) (citing In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). 
Because the differences between claims 5-6 and the prior art require the selection of the order of steps without unexpected results on record, these claims are obvious.

Claim 12. The aforementioned prior art teaches a method as recited in claim 1, wherein a size of the photoconductive electrode is smaller than a size of the deposition electrode (rejected for similar reasons stated in the claim 4 rejection).

Claim 13. Pascall does not explicitly teach a method as recited in claim 12, wherein the size of the photoconductive electrode is up to 90% smaller than the size of the deposition electrode. However, this is rejected for at least one of the following reasons.
I. Result-effective Variable
Pascall does teach the photoconductive electrode is time consuming to fabricate. Pascall p. 266 para. 4.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
See Higuchi [0099].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have routinely experimented with the photoconductive electrode area and decreased the area relative to the cathode in order to reduce the time required for designing and manufacture the photoconductive electrode. 
II. or/and Obvious Change in Proportion
A change in proportion is obvious. MPEP § 2144.04(IV)(A).
Because this claim recites a change in proportion, it is obvious.

Claim 15 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least Jorgensen & Qian or/and Melcher & Qian as applied to claim 1 above.
Claim 15 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of Fan as applied to claim 1 above, and further in view of Qian.
Claim 15. The aforementioned prior art teaches the method as recited in claim 1, comprises changing a composition of the bath from having a first solution to a composition having a second solution, wherein the first and second solutions are different (Qian changes the first solution to a different solution). See claim 1 rejection.
With regards to the Fan rejection, this limitation is rejected under Qian for similar reasons stated for the (A) Jorgensen & Qian & (C) Melcher & Qian rejections. See claim 1 rejection.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least Jorgensen & Qian, Fan, or/and Melcher & Qian as applied to claim 1 above, and further in view of
Cohen et al., U.S. Patent App. Pub. No. 2005/0032362 A1 [hereinafter Cohen]; and
at least one of Liu et al., Optically-controlled digital electrodeposition of thin-film metals for fabrication of nano-devices, Optical Materials Express 838 (2015) [hereinafter Liu], Yoshida et al., U.S. Patent App. Pub. No. 2003/0019756 A1 [hereinafter Yoshida], or Niksa et al., U.S. Patent No. 5,017,275 [hereinafter Niksa].
Claims 8-9 and 14-15. Pascall does not explicitly teach (claim 8) a method as recited in claim 1, wherein the deposition includes electroplating, (claim 9) a method as recited in claim 1, wherein deposition operations include both electrophoretic deposition and electroplating, and (claim 14) a method as recited in claim 1, wherein the composition of the solution of the bath comprises a first solution for electrophoretic deposition on the deposition electrode and a second solution for electroplating on the deposition electrode.
This line of rejections also serves as an alternative rejection to (claim 15) a method as recited in claim 1, comprises changing a composition of the bath from having a first solution to a composition having a second solution, wherein the first and second solutions are different.  
Pascall does teach that using light direction leads to a patterned deposit. Pascall abstract, fig. 1(b).
I. Chamber for Electrodeposition – at least one of Liu, Yoshida, or Niksa
At least one of Liu, Yoshida, or Niksa teaches that a chamber used for electrophoretic deposition may also be used for electroplating. Liu pp. 840-842, figs. 1, 6; Yoshida [0087], [0369], fig. 1; Niksa col. 3 ll. 1-22.
II. Electroplating on the Deposition Electrode - Cohen
Cohen teaches a series of operations to produce structures which involve selective electroplating and selective electrophoretic deposition. For instance, a first conductive deposit is patterned on a substrate. Cohen [0074], fig. 5(a). The first conductive material may be deposited by electroplating. Cohen [0087], fig. 5(b). The first conductive material is deposited by at least a couple steps. Id. Then in operation 2 the first conductive material is treated in order to induce selective deposition of a second material M2, which may be deposited by electrophoretic techniques in operation 3. Cohen [0075]-[0076], [0108]-[0109], figs. 5(a), 5(e).
Cohen teaches this produces “structures (i.e. devices, parts, components, etc.) in a variety of fields and applications.” Cohen [0034]. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by also electroplating with Cohen’s electroplating baths using the same chamber used with electrophoretic deposition as taught by Liu, Yoshida, or Niksa in order to make a structure such as “devices, parts, and components” for use “in a variety of fields and applications.”
	
Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least Jorgensen & Qian, Fan, or/and Melcher & Qian as applied to claim 1 above, and further in view of Bruck et al., U.S. Patent App. Pub. No. 2015/0343564 A1 [hereinafter Bruck].
Claim 10. This serves as an alternative rejection to the previous claim 10 rejection.
Pascall does not explicitly teach a method as recited in claim 1, further comprising moving the deposition electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction. IL-13109B/LLNLP164A - 36 -  
Bruck teaches an additive manufacturing process. Bruck [0002], [0008]-[0009]. Bruck teaches that both an energy beam 70 and substrate 12 may move in all three dimensions. Bruck [0024], [0026], fig. 3. Bruck teaches that the laser may move while the part is static or both the laser and part may be moved relative to each other. Id. Thus a person having ordinary skill in the art would have recognized from this teaching that having a stationary or moving part are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s static deposition electrode with by a moving one as taught by Bruck’s to yield the predictable result of having a suitable deposition electrode for additive manufacturing.

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Pascall in view of Qian and at least one of Jorgensen, Fan, or/and Melcher.
Claim 16. The following references teach the claim.
I. Pascall
A method for fabricating a three-dimensional (3D) product (3D additive manufacturing which would make a product; Pascall title, abstract, p. 261, fig. 1(b)) of different materials (“multiple materials (ceramic and metallic) deposited”; Pascall p. 262 para. 1), comprising: 
positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a photoconductive electrode (photoconductive counter electrode opposite from the deposition electrode in a cell; Pascall abstract, p. 262 para. 2, p. 264 para. 2, p. 265 para. 3, fig. 1(b)); 
directing light onto the photoconductive electrode in a pre-defined first pattern (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)) while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode electrodes (voltage applied; Pascall p. 264 last para., fig. 1(b)), whereby particles from a solution in the bath are deposited to form a first layer on the deposition electrode according to the pre-defined first pattern (particles deposited; Pascall p. 264 paras. 2-4, fig. 1(b)); and 
repeating, for a given number N of layers of the 3D model, the following operations N-1 times (3D additive manufacturing to achieve a “near net shape” (i.e. near final shape) with 
moving the moveable deposition electrode in a z direction in steps about equal to a thickness of each deposited layer after deposition of the respective layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distance from the photoconductive electrode (deposition electrode withdrawn at the same rate as the deposition rate; Pascall p. 265 para. 3); and 
directing light onto the photoconductive electrode (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)).
II. Changing Bath Composition, Second Pattern - Qian

Pascall does not explicitly teach changing a composition of the bath from having a first solution to a composition having a second solution, wherein the first and second solutions are different, and in a pre-defined second pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode), whereby particles from the second solution in the bath are deposited to form another layer above the deposition electrode according to the pre-defined second pattern.

Qian teaches a light-directed deposition method comprising changing the solution, changing the applied light pattern, and applying a voltage. Qian title, pp. 2252-2253, fig. 1. Qian explicitly states that the electrophoretic deposition “suspension composition and the photomask pattern can be changed to deposit another material in a different location . . . .” Id. at p. 2252 right col., fig. 1, see also p. 2254 right col. (discussing changing tungsten suspension with an alumina suspension). Qian teaches a “rapid exchange of the suspension,” as embodied by the figure which shows different solutions depositing different materials in a different pattern:

    PNG
    media_image1.png
    258
    438
    media_image1.png
    Greyscale

Qian p. 2253 right col., fig. 1. The collection of different patterns would have formed a 3D model.
This accomplishes depositing another material in a different location within the same layer and can be repeated to build subsequent layers to form an arbitrarily patterned 3D composite. Id. at pp. 2252-2253, fig. 1. The two depositions are done within the same chamber. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Qian’s method comprising changing the solution and changing the applied light pattern in order to deposit another material in a different location within the same layer and/or build subsequent layers in order to form an arbitrarily patterned 3D composite.
II. Moving Light 
Pascall does not explicitly teach a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in a pre-defined pattern determined by a layer of a three-dimensional (3D) model.
However, the moving light limitation is taught by at least one of (A) Jorgensen, (B) Fan, or/and (C) Melcher.
A. Jorgensen 
Pascall teaches the use of a light which is depicted as stationary. Pascall fig. 1.
Jorgensen teaches building a 3D object layer-by-layer. Jorgensen abstract, p. 1 ll. 1-5. 
Jorgensen teaches a method comprising using a light projector 701 which moves in X-Y directions 702 and 704. Jorgensen p. 4 l. 38 – p. 5 l. 8, fig. 7. Jorgensen teaches the light projector 402 providing a light beam 403 which is controlled by a synchronization signal 401 provided by the motor controller. Jorgensen p. 4 ll. 18-30, fig. 4.
Jorgensen further teaches that using static projected light has its limitations. Jorgensen p. 1 ll. 12-37, fig. 2. On the other hand Jorgensen teaches that moving the light projector has 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with static light with Jorgensen’s moving light method in order to (1) enhance resolution, (2) be no longer limited by image size, (3) increase speed, or/and (4) increase the area if need be.
B. or Fan
Pascall teaches the use of a photomask. Pascall p. 265 para. 4, figs. 1, 4.
Fan teaches a method comprising using a radiation source 100 and a scanning assembly 120 with a Y direction scan motor 128 with a Y direction scan mirror 122 along with an X direction scan motor 126 with an X direction scan mirror 124. Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a. Fan teaches the mechanism produces a scanned beam 102”. 
Fan teaches the method further comprises using a computer assembly 130 which takes a CAD object data, which the computer assembly 130 then slices into cross-sections, hence making pre-defined patterns which can be different from each other. Fan col. 16 l. 37 – col. 17 l. 40, figs. 1-2A. Computer assembly 130 then has the platform 244 move down a distance substantially equal to the cross-section thickness. Id. Computer assembly 130 then directs the scan assembly 120 to scan out the X-Y cross-section of the object to be formed. Id. A person 
Fan teaches that radiation may be applied with either a photomask or a scanning focused radiation beam. Fan col. 8 ll. 33-67. Thus a person having ordinary skill in the art would have recognized that photomasks and scanning focused radiation beams are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Fan’s computer assembly in order to implement an object design or/and automate the system. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s photomask with Fan’s method comprising a scanned beam to yield the predictable result of having a suitable means of radiation. 
C. or Melcher 
Melcher teaches using an electromagnetic radiation in the visible spectrum to form a beam 26 which may be manipulated by a scanning mirror 30. Melcher col. 3 ll. 23-39, figs. 1-2. The figures denotes the scanning mirror 30 may be adjusted in an X-Y plane by the directions of two arrows. Id. This allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. Melcher taught that “arbitrary patterns may be plated,” in order to plate the arbitrary pattern the pattern would have been pre-defined. Melcher col. 1 ll. 22-28. Melcher further teaches that using a mask in the background art was time consuming and increased 
A person having ordinary skill in the art would have recognized that making a new mask to form each one of Pascall’s layers would have been time-consuming.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pascall’s method with Melcher’s method to move the light in the X-Y plane in order to save time and costs.

Claim 17 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of Qian, Cohen, 
at least one of Jorgensen, Fan, or/and Melcher, and
alternatively any one of Liu, Yoshida, or Niksa.
Claim 17. The following references teach the claim.
I. Pascall and Qian
Claim 17 substantially overlaps claims 1 and 16. Section A is directed to the overlapping subject matter while section B addresses the substantive difference between claims 16 and 17. 
A. Overlap with Claim 16’s teachings
Claim 16’s teachings apply to the following overlapping substantive subject matter:
A method for fabricating a three-dimensional (3D) product of different materials, comprising: 
positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath 
directing light onto the photoconductive electrode in a pre-defined first pattern while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode, whereby particles from a solution in the bath are LLNLP164A/IL-13109B- 5 -deposited to form a first layer on the deposition electrode according to the pre-defined first pattern; 
wherein directing light onto the photoconductive electrode includes moving the light in the pre-defined first pattern determined by a layer of a three-dimensional (3D) model; and 
repeating, for a given number N of layers of the 3D model, the following operations N-1 times: 
[this portion substantively differs and is addressed in section B]
moving the moveable deposition electrode in a z direction in steps about equal to a thickness of each deposited layer after deposition of the respective layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distance from the photoconductive electrode; and 
directing light onto the photoconductive electrode in a pre-defined second pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby particles from the second solution in the bath are deposited to form another layer above the deposition electrode according to the pre-defined second pattern.
B. Claim 17’s unique substantive portion

changing a composition of the bath from having a first solution to a composition having a second solution, wherein the first solution is for electrophoretic deposition on the deposition electrode (Qian teaches using at least one electrophoretic deposition solution; see supra claim 16 rejection over Pascall in view of Qian and at least one of Jorgensen, Fan, or/and Melcher, Qian title, pp. 2252-2253, fig. 1.) and the second solution is for electroplating on the deposition electrode (taught below)[.]
II. Electroplating Solution – Cohen and alternatively one of Liu, Yoshida, or Niksa
Pascall does not teach the second solution is for electroplating on the deposition electrode.
Cohen teaches a series of operations to produce structures which involve selective electroplating and selective electrophoretic deposition. For instance, a first conductive deposit is patterned on a substrate. Cohen [0074], fig. 5(a). The first conductive material may be deposited by electroplating. Cohen [0087], fig. 5(b). The first conductive material is deposited by at least a couple steps. Id. Then in operation 2 the first conductive material is treated in order to induce selective deposition of a second material M2, which may be deposited by electrophoretic techniques in operation 3. Cohen [0075]-[0076], [0108]-[0109], figs. 5(a), 5(e).
Cohen teaches this produces “structures (i.e. devices, parts, components, etc.) in a variety of fields and applications.” Cohen [0034]. 
Qian already specifically teaches two different electrophoretic deposition solutions are done within the same chamber. Qian p. 2253 right col, fig. 1. A person having ordinary skill in the art would have realized that instead of using swapping in a electrophoretic deposition 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by also electroplating with Cohen’s electroplating baths in the same chamber as the electrophoretic deposition taught by one of Qian, Liu, Yoshida, or Niksa in order to make a structure such as devices, parts, and components for use “in a variety of fields and applications.”

Claims 16-17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least one of Jorgensen, Fan, or/and Melcher; 
Cohen et al., U.S. Patent App. Pub. No. 2005/0032362 A1 [hereinafter Cohen]; and
one of Liu, Yoshida, or Niksa.  
Claims 16-17, this serves as alternative rejections to the previous claims 16-17 rejections. 
I. Pascall
Pascall’s base teachings as applied to the previous claim 16 rejection are also applied similarly here.
II. Moving light – Jorgensen, Fan, or/and Melcher 

However, the moving light limitation is taught by at least one of (A) Jorgensen, (B) Fan, or/and (C) Melcher for similar reasons stated in the claim 1 & previous claim 16 rejections.
III. Second Solution, Electroplating - Cohen and one of Liu, Yoshida, or Niksa
	Pascall is silent on (claim 16) changing a composition of the bath from having a first solution to a composition having a second solution, wherein the first and second solutions are different and (claim 17) changing a composition of the bath from having a first solution to a composition having a second solution, wherein the first solution is for electrophoretic deposition on the deposition electrode and the second solution is for electroplating on the deposition electrode. 
However, Cohen teaches a series of operations to produce structures which involve selective electroplating and selective electrophoretic deposition. For instance, a first conductive deposit is patterned on a substrate. Cohen [0074], fig. 5(a). The first conductive material may be deposited by electroplating. Cohen [0087], fig. 5(b). The first conductive material is deposited by at least a couple steps. Id. Then in operation 2 the first conductive material is treated in order to induce selective deposition of a second material M2, which may be deposited by electrophoretic techniques in operation 3 which would be done with a different solution. Cohen [0075]-[0076], [0108]-[0109], figs. 5(a), 5(e).
Cohen teaches this produces “structures (i.e. devices, parts, components, etc.) in a variety of fields and applications.” Cohen [0034]. 

It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by also electroplating with Cohen’s electroplating baths in the same chamber as the electrophoretic deposition taught by one of Liu, Yoshida, or Niksa in order to make a structure such as devices, parts, and components for use “in a variety of fields and applications.”

Response to Arguments
Applicant’s arguments in the response of 10/16/2019 have been fully considered and are addressed below.
The Examiner has considered Applicant’s argument that none of the prior art teaches the amendment of moving light where the old claim 2 was joined into claim 1. Remarks pp. 7-8, 19-20.
The Examiner respectfully submits that Jorgensen, Fan, and Qian taught this limitation before and continue to teach this limitation. Fan is analogous art. See Answer. Qian was not cited for moving light making the Qian argument moot.

The Examiner has considered Applicant’s argument that a person having ordinary skill would disregard Pascall’s solutions. Remarks p. 8.


The Examiner has considered Applicant’s argument that Pascall already demonstrates good resolution. Remarks p. 10.
The Examiner respectfully submits that Pascall’s resolution could still use improvement and thus a person having ordinary skill would have looked to the prior art to improve Pascall, just as the inventor Mora did.

The Examiner has considered Applicant’s argument that Jorgensen achieves good resolution by shining light directly on the polymerizable material. Remarks p. 10.
The Examiner respectfully submits that Jorgensen achieves its good resolution by keeping a small pixel size, which would certainly benefit Pascall. Jorgensen p. 2 ll. 14-23.

The Examiner has considered Applicant’s argument that Jorgensen’s improvements would not improve the electric field fringes and that moving Pascall’s light would result in better resolution. Remarks pp. 10-11.
The Examiner respectfully submits that since Jorgensen teaches a small pixel size, this would mitigate the resolution problems that Pascall has. Jorgensen p. 2 ll. 14-23.


The Examiner respectfully submits that a person having ordinary skill in the art would have had a reasonable expectation of success knowing that a more concentrated light would have shortened the time. Qian states that deposition took 30 seconds. Qian p. 2253 right col. This is further verified by Mora’s use of a concentrated light and shortening the time.

The Examiner has considered Applicant’s argument that Mora is an extraneous reference. Remarks p. 11.
The Examiner respectfully submits that Mora was properly part of the prosecution history on 10/16/2019, well before the filing of the Appeal Brief on 4/6/2020. What was filed with the Answer wasn’t Mora itself, but rather just a Google document showing that Mora was published on Google on March 15, 2016 thus can be considered as part of the appellate record. Even if this Google document is not part of the appellate record, the cover of Mora clearly shows Mora was indeed published on March 15, 2016 thus still qualifying Mora as prior art and was properly made of record on 10/16/2019 well before the filing of the Appeal Brief.

The Examiner has considered Applicant’s argument that Mora underscores similar findings as Pascall, does not teach moving the light, and teaches high resolution. Remarks p. 11
The Examiner respectfully submits that Mora’s similar findings show that the Examiner’s reliance on Mora was founded. Mora was not cited to teach moving the light, rather Jorgensen, 

The Examiner has considered Applicant’s argument that substituting Fan would not be simple. Remarks p. 12.
The Examiner respectfully submits that the substitution would have been simple since once Fan’s system along with its parts are in place, layers may be made quickly and easily by computer. In stark contrast, Pascall would require the laborious task of making not just the initial mask, but also new masks for each unique layer. Thus Fan’s method would have been much simpler than Pascall masks.

The Examiner has considered Applicant’s argument that Fan’s teachings would not be predictable. Remarks p. 12.
The Examiner respectfully submits that Fan’s teachings would have been predictable with a reasonable expectation of success since Fan teaches moving the light while Pascall teaches a light shown on the counter electrode would result in a deposit.

The Examiner has considered Applicant’s argument that Pascall is silent to a moving light. Remarks p. 12.
The Examiner respectfully submits that this is moot since Jorgensen, Fan, and/or Melrcher teach this feature.


The Examiner respectfully submits that Melcher’s teachings would have been predictable with a reasonable expectation of success since Melcher teaches moving the light while Pascall teaches a light shown on the counter electrode would result in a deposit.

The Examiner has considered Applicant’s argument that Fan and Jorgensen are nonanalogous art. Remarks pp. 16-17.
The Examiner respectfully submits that they are analogous art. See Answer.

The Examiner has considered Applicant’s argument that Melcher’s radiation is directed to a cathode. Remarks pp. 16-17.
The Examiner respectfully submits that Melcher was not cited to teach radiation on the deposition electrode, rather Pascall already teaches that feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mora et al., EME 192 Report (2016). Also pertinent is Ex parte Mora, Appeal No. 2021-000323 (P.T.A.B. 2022) (affirming the obviousness rejection of the parent, app. no. 15/462,610).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794